Citation Nr: 0025669	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a claim of entitlement to service connection for 
hearing loss is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from January 1943 to 
January 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.

Additional development is warranted prior to adjudication of 
the veteran's claim.  In September 1999, he requested that he 
be scheduled for a hearing before a local hearing officer at 
the RO.  Accordingly, he should be scheduled for an 
appropriate hearing on remand.

Relevant evidence, consisting of several lay statements, was 
also associated with the claims folder in August 1999, 
subsequent to the issuance of the most recent supplemental 
statement of the case.  Therefore, this evidence is returned 
to the RO for consideration and the issuance of a 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (1999). 

Further, the RO has not advised the veteran of the importance 
of his private medical records to his claim, and efforts to 
obtain copies of medical evidence considered in connection 
with the veteran's application for social security benefits 
have not been made.  For example, the veteran has reported 
that he purchased hearing aids; therefore, it appears that he 
has received private treatment for hearing loss.  He also 
receives Social Security Administration (SSA) disability 
benefits. 

Where a claimant with a not well-grounded claim refers to a 
specific source of evidence that might well ground the claim, 
VA has a duty to inform the claimant of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  It is unknown whether 
these medical records to which reference is made above might 
well ground the veteran's claim.  However, he should be 
informed of their importance and of his ultimate 
responsibility to submit evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).  See 38 U.S.C.A. § 5103(a) (West 
1991); Epps v. Brown, 9 Vet. App. 341, 344-45 (1996), aff'd 
Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).

Therefore, this case is REMANDED for the following:

1.  Schedule the veteran for a personal 
hearing before  a local hearing officer at 
the RO.  

2.  Tell the veteran that any private 
medical records reflecting treatment for 
hearing loss since his separation from 
service are important in connection with 
his claim and that, if there are private 
records pertinent to his claim, he should 
obtain and submit those records.  See 
38 C.F.R. § 3.159(c) (1999).

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from SSA copies of all 
the documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  All pertinent records should 
be associated with the claims folder.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


